DETAILED ACTION
This Office Action is in response to the application filed on 09 April 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueck et al. (US 9,466,739 B1; hereinafter Brueck) and Margallo et al. (US 2016/0109699 A1; hereinafter Margallo).
In regards to claim 1, Brueck teaches a layered structure comprising: 
a substrate comprising a surface having a high-Miller-index crystal orientation (col. 5/lns. 50-53: evidenced by a high refractive index); and 
a superlattice structure (e.g. absorber (110)) formed over the substrate at the surface, wherein the superlattice structure is aligned to the high-Miller-index crystal orientation, and 
Brueck appears to be silent as to, but does not preclude, the limitations of a red-shifted long wave infrared response range. Margallo teaches the limitations of a red-shifted long wave infrared response range [0037-0039]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Brueck with the aforementioned limitations taught by Margallo to have a smaller device size with similar optical properties as larger devices (Margello [0007]).
In regards to claim 3, the combination of Brueck and Margallo teaches the limitations discussed above in addressing claim 1. The combination of Brueck and Margallo appears to be silent as to the limitation wherein the superlattice structure is gallium-free; however, Brueck teaches that the materials of a superlattice can be optimized to affect the optical properties of the superlattice layer (col. 4/lns. 65-67, col. 5/lns. 1-16). Therefore it would have been obvious to one having ordinary skill at the time the invention was made to have the limitation wherein the superlattice structure is gallium-free, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07.
In regards to claim 4, the combination of Brueck and Margallo teaches the limitations discussed above in addressing claim 1. Brueck further teaches the limitations wherein the superlattice structure comprises an absorber (110), the absorber comprising a compound of In and As (col. 7/lns. 13-14).
In regards to claim 5, the combination of Brueck and Margallo teaches the limitations discussed above in addressing claim 4. Brueck
In regards to claim 6, the combination of Brueck and Margallo teaches the limitations discussed above in addressing claim 4. Brueck further teaches the limitations wherein the absorber (110) comprises alternating layers of InAsSb and InAs (col. 7/lns. 13-14).
In regards to claim 7, the combination of Brueck and Margallo teaches the limitations discussed above in addressing claim 1. Brueck further teaches the limitations wherein the substrate (105) comprises a III-V semiconductor material (col. 4/lns. 65-67).
In regards to claim 8, the combination of Brueck and Margallo teaches the limitations discussed above in addressing claim 7. Brueck further teaches the limitations wherein the III-V semiconductor material is GaSb (col. 4/lns. 65-67).
In regards to claim 9, the combination of Brueck and Margallo teaches the limitations discussed above in addressing claim 1. Brueck further teaches the limitations further comprising a barrier layer (115) over the superlattice structure (col. 5/lns. 17-35).
In regards to claim 10, the combination of Brueck and Margallo teaches the limitations discussed above in addressing claim 9. Brueck further teaches the limitations further comprising a top layer (120) over the barrier layer (115) (col. 5/lns. 17-35).
In regards to claim 11, the combination of Brueck and Margallo teaches the limitations discussed above in addressing claim 10. Brueck further teaches the limitations wherein the top layer (120) comprises a contact layer, the contact layer comprising a compound of a Group III element and a Group V element (col. 5/lns. 17-35: e.g. (120) can be InSb).
In regards to claim 12, the combination of Brueck and Margallo teaches the limitations discussed above in addressing claim 1. Brueck
In regards to claim 13, the combination of Brueck and Margallo teaches the limitations discussed above in addressing claim 12. Brueck further teaches the limitations wherein the buffer layer (115) is formed directly over the substrate (105) (col. 5/lns. 9-11, 17-21; figs. 1 and 6: (115) overlaps (105) in a plan view).
In regards to claim 14, the combination of Brueck and Margallo teaches the limitations discussed above in addressing claim 12. Brueck further teaches the limitations wherein the buffer layer (115) comprises a III-V semiconductor material (col. 5/lns. 9-11, 17-21: e.g. (115) can be GaAs, etc.).
In regards to claim 15, the combination of Brueck and Margallo teaches the limitations discussed above in addressing claim 1. Brueck further teaches the limitations wherein the red-shifted long wave infrared response range is caused by piezo-electric effects or alloy ordering effects in the superlattice structure from the crystal orientation (col. 4/lns. 65-67, col. 5/lns. 1-16: evidenced by a “strained layer superlattice” absorber layer).
In regards to claim 16, Brueck teaches, e.g. in figs. 1 and 6, a photodetector configured to detect light, the photodetector comprising: 
a layered structure comprising: 
a substrate (105) comprising a surface having a high-Miller-index crystal orientation (col. 5/lns. 50-53: evidenced by a high refractive index); and 
a superlattice structure (110) formed over the substrate at the surface, wherein the superlattice structure is aligned to the high-Miller-index crystal orientation, and wherein the superlattice structure exhibits a red-shifted infrared response range based on the crystal orientation (col. 7/lns. 13-14).
Brueck appears to be silent as to, but does not preclude, the limitations wherein the photodetector is configured to detect light in an extended long wave infrared range; and the red-shift is a shift into a long wave infrared response range. Margallo teaches the limitations wherein the Brueck with the aforementioned limitations taught by Margallo to have a smaller device size with similar optical properties as larger devices (Margello [0007]).
Allowable Subject Matter
Claim(s) 19 and 20 is/are allowed.
Claim(s) 2, 17, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 2 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and claim 19 is allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations wherein a surface of a substrate of a long wave incident IR radiation detector has a low Miller Index of (100) and a superlattice placed over and in contact with said surface of the substrate has a higher Miller Index than the Miller Index of the surface of the substrate, wherein the superlattice is used to redshift incident light.
The claims of the application at hand that depend from allowable claims are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. Therefore, the dependent claims in question incorporate the allowable limitations of the claims from which they depend.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812